MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           FILED
regarded as precedent or cited before any                  Mar 21 2017, 8:38 am
court except for the purpose of establishing
                                                                CLERK
the defense of res judicata, collateral                     Indiana Supreme Court
                                                               Court of Appeals
estoppel, or the law of the case.                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Devon Delshaun Dokes,                                    March 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1605-CR-1190
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable John M.
Appellee-Plaintiff.                                      Marnocha, Judge
                                                         Trial Court Cause No.
                                                         71D02-1512-F3-65



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1190 | March 21, 2017   Page 1 of 5
                                          Case Summary
[1]   Devon Delshaun Dokes (“Dokes”) appeals his conviction of Robbery, as a

      Level 5 felony.1 He presents the sole issue of whether there is sufficient

      evidence to support his conviction. We affirm.



                                   Facts and Procedural History
[2]   On September 20, 2015, Renee Bond (“Bond”) went to the South Bend

      residence of Terrica McMorris (“McMorris”) to conduct a direct sales home

      party. She was accompanied by her friend Yvonne Kaczmark (“Kaczmark”).


[3]   Although the sales presentation was directed toward women, six men were

      present at the residence, serving drinks and going back and forth to the back

      yard. One of those was Dokes, who came to the McMorris residence as a guest

      of McMorris’s cousin. After the sales presentation, Dokes came into the house

      and sat at the dining room table where Bonds was tallying her sales. The party

      proceeds were $530, consisting of one check, one credit card transaction, and

      approximately $400 in cash. Dokes interacted with Bonds for about forty-five

      minutes, asking questions about the products and joking.


[4]   As Bond was completing paperwork, Kaczmark began to remove the product

      totes from the residence and Dokes offered to help. He lifted one of the totes




      1
          Ind. Code § 35-42-5-1.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1190 | March 21, 2017   Page 2 of 5
      but soon dropped it on the floor and began to retrieve items. It appeared to

      Kaczmark that Dokes was “rummaging around” in the dropped box. (Tr. at

      39.) Kaczmark and Dokes placed the totes in Bond’s vehicle and Dokes left.

      Kaczmark returned to the residence to eat.


[5]   Approximately one-half hour later, McMorris walked Bond and Kaczmark to

      the door and said goodnight. Kaczmark opened the passenger door of Bond’s

      vehicle, illuminating the interior. As Bond approached the driver’s side door,

      she felt a gun “pressed fairly hard” to her left temple. (Tr. at 67.) A voice that

      she recognized as Dokes’s voice demanded “give me that purse.” (Tr. at 66.)

      Bond dropped her purse, drink, and a tote bag. She then turned to see a man

      with dreadlocks, dressed in a black hoodie and dark jeans, running away. The

      hairstyle and clothing was consistent with Dokes’s appearance at the party.


[6]   Bond – by that time shaking, crying, and hysterical – exclaimed to Kaczmark

      that she had been robbed and then ran to McMorris’s house. Bond pounded on

      the door and, when McMorris answered, Bonds cried out that she had “just got

      robbed” by “the guy at the party.” (Tr. at 116.)


[7]   McMorris summoned police and Bond identified Dokes from a photographic

      array. A neighbor found Bond’s purse a few blocks away, but it had been

      emptied of the cash and checks.


[8]   Dokes was arrested and, on April 18, 2016, he was tried in a bench trial upon a

      charge of Robbery, as a Level 3 felony. After the presentation of evidence, he



      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1190 | March 21, 2017   Page 3 of 5
       was convicted of the lesser-included offense of Robbery, as a Level 5 felony.

       He was sentenced to six years imprisonment. Dokes now appeals.



                                 Discussion and Decision
[9]    To convict Dokes of Robbery, as a Level 5 felony, the State was required to

       establish beyond a reasonable doubt that Dokes knowingly or intentionally took

       property from Bond by using or threatening the use of force or by placing Bonds

       in fear. I.C. § 35-42-5-1. Dokes contends that there is insufficient evidence to

       identify him as the person who robbed Bond. He also claims that there is a lack

       of evidence as to the element of force or placing the victim in fear.


[10]   When reviewing the sufficiency of the evidence to support a criminal

       conviction, this Court will neither reweigh the evidence nor judge witness

       credibility. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider

       only the evidence supporting the judgment and any reasonable inferences that

       can be drawn from such evidence.” Henley v. State, 881 N.E.2d 639, 652 (Ind.

       2008). We will affirm when there is substantial evidence of probative value

       such that a reasonable trier of fact could have concluded the defendant was

       guilty beyond a reasonable doubt. Id.


[11]   Bond testified that she recognized her robber by his voice. Also, she had

       recognized that the robber’s hairstyle and clothing were consistent with Dokes’s

       appearance at the party. Dokes asks that we discard this testimony, suggesting

       that a voice recognition provides inadequate identification testimony. He is


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1190 | March 21, 2017   Page 4 of 5
       incorrect. In Easley v. State, 427 N.E.2d 435, 436 (Ind. 1981), the Court stated

       “[i]n court identifications on the basis of voice alone have been held sufficient

       to sustain a conviction.” See also Jackson v. State, 758 N.E.2d 1030, 1036 (Ind.

       Ct. App. 2001) (holding that “voice identification evidence that places the

       defendant at the crime scene at the precise time and place of the crime’s

       commission is direct evidence.”)


[12]   As for the element of force or placing the victim in fear, Dokes observes that

       Bond did not specifically testify that she was fearful. However, Bond testified

       that she felt a gun pressed to her temple and the force was sufficient to leave an

       imprint. She also testified that she began crying and shaking and dropped her

       property. Kaczmark described Bond as “frantic and hysterical” and testified

       that Bond ran toward the house screaming. (Tr. at 28.) McMorris also

       described Bond as being “hysterical.” (Tr. at 115.) This provides sufficient

       evidence from which the fact-finder could conclude that Dokes used or

       threatened force or placed Bond in fear.



                                               Conclusion
[13]   The State presented sufficient evidence to support Dokes’s conviction of

       Robbery, as a Level 5 felony.


[14]   Affirmed.


       Najam, J., and May, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1190 | March 21, 2017   Page 5 of 5